DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (US 8,076,707) (“Hyde”) in view of Chen et al. (US 2014/0319587) (“Chen”).
With regard to claim 1, figure 5A of Hyde disclose a semiconductor device 60, comprising: a substrate 12 including a device having a gate stack (70, 84) and source 62 / drain regions 64 formed on either side of the gate stack (70, 84); wherein a first top (top surface of 70) surface of the gate stack (70, 84) defines a first plane (plane of top surface of 70): a first dielectric layer 80 formed over the gate stack 70, and a contact metal formed (74, 76) over the source 62 / drain regions 64; wherein a second top surface (top surface of metal vias 74) of the contact metal 74 defines a second plane (plane of top surface of 74); a third dielectric layer (“additional layers of ILD material” above ILD material 80, col. 10 ll. 14-15) formed over the device 60, wherein the third dielectric layer (“additional layers of ILD material” above ILD material 80, col. 10 ll. 14-
Hyde does not disclose that a second plane that is substantially level with the first plane. 
However, figure 1 of Chen discloses that a second plane (plane of top surface of contacts plugs 32) that is substantially level (top surface of contact plugs 32 level with top surface of gate electrode 26) with the first plane (top surface of gate electrode 26).
Therefore, it would have been obvious to one of ordinary skill in the art to form the metal vias and gate of Hyde level with each other as taught in Chen in order to provide multiple levels of interconnects.  See par [0015] of Chen.  
With regard to claim 3, Hyde does not disclose that the metal VIA layer includes Ti, W, Co, Cu, Al, Mo, MoW, W, TiN, TaN, WN, silicides, or combinations thereof.
However, figure 8 of Chen discloses that the metal VIA layer 64 includes Ti, W, Co, Cu (“copper-containing material”, par [0024]), Al, Mo, MoW, W, TiN, TaN, WN, silicides, or combinations thereof.
Therefore, it would have been obvious to one of ordinary skill in the art to form the metal interconnect of Hyde with the copper containing material as taught in Chen in order to provide low electrical resistance  interconnects.  See par [0023] of Chen. 

However, figure 8 of Chen discloses a multi-level interconnect network (“further metal lines and vias (not shown, represented by dots) may be formed in more dielectric layers”, par [0024]) disposed over the metal VIA layer 64, wherein a fourth dielectric layer (“more dielectric layers”, par [0024]) interposes the metal VIA layer 64 and the multilevel interconnect network (“further metal lines and vias (not shown, represented by dots)”, par [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the metal interconnect of Hyde with the further metal lines and vias as taught in Chen in order to electrically couple the contact plugs to other interconnects.  See par [0024]) of Chen. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (US 8,076,707) (“Hyde”), Chen et al. (US 2014/0319587) (“Chen”), and Breyta et al. (US 2014/0051239) (“Breyta”). 
With regard to claim 2, Hyde and Chen do not disclose sidewall spacers disposed on sidewalls of the gate stack and the first dielectric layer.
However, figure 8B of Breyta discloses sidewall spacers 52 disposed on sidewalls of the gate stack (27, 25) and the first dielectric layer 29.
.  


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (US 8,076,707) (“Hyde”), Chen et al. (US 2014/0319587) (“Chen”), and Lee (US RE46,890). 
With regard to claims 6, Hyde and Chen do not disclose that the first dielectric includes a first material and the third dielectric includes a second material different than the first material.
However, Lee that the first dielectric 216 includes a first material (“silicon nitride”, col. 6 ll. 3) and the third dielectric 310 includes a second material (“silicon oxide”, col. 8 ll. 44) different than the first material (“silicon nitride”, col. 6 ll. 3).
Therefore, it would have been obvious to one of ordinary skill in the art to form the floating gate near device of Hyde with spacers and etch stopping layers as taught in Lee in order to provide contact pads that are concurrently formed on the source/drain regions.  See abstract of Lee.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (US 8,076,707) (“Hyde”), Chen et al. (US 2014/0319587) (“Chen”), and Wang et al. (US 2010/0330806) (“Wang”). 
With regard to claim 7, Hyde does not disclose that the slot has a slot length equal to about 40-80 nanometers and a slot width equal to about 5-20 nanometers.

Therefore, it would have been obvious to one of ordinary skill in the art to form holes for the metal interconnect of Hyde with the dimensions as taught in Wang in order to provide an increased contact hole density.  See par [0038] of Wang. 

Claims 8-10, 12, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (US 8,076,707) (“Hyde”) in view of Breyta et al. (US 2014/0051239) (“Breyta”). 
With regard to claim 8, figure 5A of Hyde discloses a semiconductor device 60, comprising: a first dielectric layer 80 formed over a gate stack (70, 84) having a second width (width of floating gate 70), and a contact metal layer (74, 76) formed over each of a source region 62 and a drain region 64, wherein the source region 62 and the drain region 64 are disposed within a substrate (72, 88) and on opposing sides of the gate stack (70, 84); a metal layer 68 disposed over the semiconductor device 60, wherein the metal layer 68 electrically connects the contact metal layer 74 over the source region 62 to the contact metal 76 over the drain region 64, and wherein the metal layer 68 is electrically isolated from the gate stack (70, 84) by the first dielectric layer 80; and a multi-level interconnect network (“additional layers of ILD material penetrated by metal vias, and also additional metal layers intervening between these ILD layers”, col. 10 ll. 16) disposed over the metal layer 68, wherein another dielectric layer interposes the metal layer (“additional layers of ILD material” above ILD material 80, col. 10 ll. 14-15) 
Hyde does not disclose a first dielectric layer having a first width formed over a gate stack, wherein the first width is substantially equal to the second width. 
However, figure 6B of Breyta discloses a first dielectric layer 29 having a first width (width of gate cap dielectric 29) formed over a gate stack (27, 25), wherein the first width (width of 29) is substantially equal to the second width (width of gate electrodes 27).
Therefore, it would have been obvious to one of ordinary skill in the art to form the floating gate of Hyde with a gate cap dielectric as taught in Breyta in order to provide a stopping layer to protect the gate electrode.  See par [0074] of Breyta.  
With regard to claim 9, Hyde does not disclose sidewall spacers disposed on sidewalls of the gate stack and the first dielectric layer.
However, figure 6B of Breyta discloses sidewall spacers 52 disposed on sidewalls of the gate stack 27 and the first dielectric layer 29.
Therefore, it would have been obvious to one of ordinary skill in the art to form the floating gate of Hyde with the dielectric spacers as taught in Breyta in order to provide self-aligned contact structures that can be formed with less electrical shorting to the gate electrodes.  See par [0102] of Breyta.  
With regard to claim 10, Hyde does not disclose that the metal layer includes Ti, W, Co, Cu, Al, Mo, MoW, W, TiN, TaN, WN, silicides, or combinations thereof.

Therefore, it would have been obvious to one of ordinary skill in the art to form the metal interconnect of Hyde out of titanium as taught in Breyta in order to provide a conductive material that can be deposited by physical vapor deposition. See par [0070] of Bretya.  
With regard to claim 12, figure 5D of Hyde discloses a third dielectric layer (“additional layers of ILD material”, col. 10 ll. 14-16) formed over the semiconductor device, wherein the third dielectric layer (“additional layers of ILD material”, col. 10 ll. 14-16) includes a slot (groove in addition layer of ILD material for metal interconnect 148, fig. 5D) defined therein, and wherein the metal layer 148 is disposed within the slot (groove in addition layer of ILD material for metal interconnect 148, fig. 5D).
With regard to claim 15, figure 5D of Hyde discloses a semiconductor device, comprising: a first gate region 126 including a first source region 133 and a first drain region 131 disposed on either side of the first gate region 127; a second gate region 128 spaced apart from the first gate region 126 and parallel to the first gate region 126, wherein the second gate region 128 includes a second source region 136 and a second drain region 137 disposed on either side of the second gate region 128; a first contact metal 139 formed over at least one of the first source region and the first drain region 131, and a second contact metal 141 formed over at least one of the second source region and the second drain region 137; and a metal VIA layer 148 disposed over the semiconductor device 124, wherein the metal VIA layer 148 electrically connects the 
Hyde does not disclose a first dielectric layer formed over the first gate region and a second dielectric layer formed over the second gate region, wherein the first dielectric layer is separated from the second dielectric layer. 
However, figure 6B of Breyta discloses a first dielectric layer (leftmost gate cap dielectric 29 in fig. 6B) formed over the first gate region (leftmost gate electrode 27 in fig. 6B) and a second dielectric layer (rightmost gate cap dielectric 29 in fig. 6B) formed over the second gate region (rightmost gate electrode 27 in fig. 6B), wherein the first dielectric layer (leftmost gate cap dielectric 29 in fig. 6B) is separated from the second dielectric layer (rightmost gate cap dielectric 29 in fig. 6B).
Therefore, it would have been obvious to one of ordinary skill in the art to form the floating gate of Hyde with a gate cap dielectric as taught in Breyta in order to provide a stopping layer to protect the gate electrode.  See par [0074] of Breyta.  
With regard to claim 16, Hyde does not disclose that the metal layer includes Ti, W, Co, Cu, Al, Mo, MoW, W, TiN, TaN, WN, silicides, or combinations thereof.
However, figure 5B of Breyta discloses that the metal layer 36L includes Ti (“Ti”, par [0070]), W, Co, Cu, Al, Mo, MoW, W, TiN, TaN, WN, silicides, or combinations thereof.

With regard to claim 18, figure 5A of Hyde discloses a multi-level interconnect network (“additional layers of ILD material penetrated by metal vias, and also additional metal layers intervening between these ILD layers”, col. 10 ll. 14-16) disposed over the metal VIA layer 70, wherein another dielectric layer (“additional layers of ILD material”, col. 10 ll. 14-16) interposes the metal VIA layer 70 and the multilevel interconnect network (“additional layers of ILD material penetrated by metal vias, and also additional metal layers intervening between these ILD layers”, col. 10 ll. 14-16).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (US 8,076,707) (“Hyde”), Breyta et al. (US 2014/0051239) (“Breyta”), and Lee (US RE46,890). 
With regard to claim 13, Hyde and Breyta do not disclose that the first dielectric includes a first material and the third dielectric includes a second material different than the first material.
However, Lee that the first dielectric 216 includes a first material (“silicon nitride”, col. 6 ll. 3) and the third dielectric 310 includes a second material (“silicon oxide”, col. 8 ll. 44) different than the first material (“silicon nitride”, col. 6 ll. 3).
Therefore, it would have been obvious to one of ordinary skill in the art to form the floating gate near device of Hyde with spacers and etch stopping layers as taught in .  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (US 8,076,707) (“Hyde”), Breyta et al. (US 2014/0051239) (“Breyta”), and Wang et al. (US 2010/0330806) (“Wang”). 
With regard to claim 14, Hyde and Breyta do not disclose that the slot has a slot length equal to about 40-80 nanometers and a slot width equal to about 5-20 nanometers.
However, figure 6B of Wang discloses that the slot 305 has a slot length equal to about 40-80 nanometers (“55 nm length”, par [0038]) and a slot width equal to about 5-20 nanometers (“19 nm width”, par [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art to form holes for the metal interconnect of Hyde with the dimensions as taught in Wang in order to provide an increased contact hole density.  See par [0038] of Wang. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (US 8,076,707) (“Hyde”), Breyta et al. (US 2014/0051239) (“Breyta”), and Tung (US 2015/0170966). 
With regard to claim 17, Hyde and Breyta do not disclose a first top surface of the first gate stack defines a first plane, wherein a second top surface of the second gate stack defines a second plane, wherein a third top surface of the first contact metal defines a third plane, wherein a fourth top surface of the second contact metal defines a 
However, fig. 8 of Tung discloses a first top surface of the first gate stack (top of left metal gate electrode 112e, fig. 8) defines a first plane (plane of top surface of left metal gate electrode 112e), wherein a second top surface (top of right metal gate electrode 112e, fig. 8) of the second gate stack (right metal gate electrode 112e, fig. 8) defines a second plane (plane of top of right metal gate electrode 112e, fig. 8), wherein a third top surface (top surface of leftmost first contact plug 160 in fig. 8) of the first contact metal defines a third plane (plane of top surface of leftmost first contact plug 160 in fig. 8), wherein a fourth top surface (top surface of rightmost first contact plug 160 in fig. 8) of the second contact metal (rightmost first contact plug 160 in fig. 8) defines a fourth plane (plane of top surface of rightmost first contact plug 160 in fig. 8), and wherein the first (plane of top surface of left metal gate electrode 112e), second (plane of top of right metal gate electrode 112e, fig. 8), third (plane of top surface of leftmost first contact plug 160 in fig. 8), and fourth planes (plane of top surface of rightmost first contact plug 160 in fig. 8) are substantially coplanar with one another (top of first contact plug 160 and metal gate electrode 112e are coplanar).
Therefore, it would have been obvious to one of ordinary skill in the art to form the top of the floating gate and vias of Hyde coplanar with one another as taught in Tung in order for short circuit between the gates and the sources/drains caused by contact plug misalignment or contact plug shift is avoided.  See par [0007] of Tung. 

19 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (US 8,076,707) (“Hyde”), Breyta et al. (US 2014/0051239) (“Breyta”), and Chang et al. (US 2017/0162496) (“Chang”). 
With regard to claim 19, Hyde and Breyta do not disclose that the metal VIA layer has a length equal to about 100-200 nanometers and a width equal to about 5-20 nanometers.
However, figure 7 of Chang discloses that the metal VIA layer 710 has a length equal to about 100-200 nanometers (“interconnect length (L) may range from 10 nm to 200 nm”, par [0056]) and a width equal to about 5-20 nanometers (“interconnect width (W) may range from 10 nm to 60”, par [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the metal interconnect of Hyde with the dimensions of Chang in order to provide a self-aligned contact vias for semiconductor devices.  See par [0001] of Chang.
 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (US 8,076,707) (“Hyde”), Breyta et al. (US 2014/0051239) (“Breyta”), and Horch (US 2015/0085585) (“Horch”). 
With regard to claim 20, Hyde and Breyta do not disclose that the first gate region includes a first FinFET gate region, and wherein the second gate region includes a second FinFET gate region.
However, figures 1B and 2c of Horch discloses that the first gate region (floating gate 206 of capacitor 210 in bitcell 100a, fig. 1B) includes a first FinFET gate region (“floating gate 206 may be implemented as a multigate transistor such as Fin field effect 
Therefore, it would have been obvious to one of ordinary skill in the art to form the floating gate device of Hyde with the FinFET as taught in Horch in order to reduce short-channel effects and suppresses leakage by keeping gate capacitance in closer proximity to the whole of the channel.  See par [0034] of Horch. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (US 8,076,707) (“Hyde”), Chen et al. (US 2014/0319587) (“Chen”), and Breyta et al. (US 2014/0051239) (“Breyta”).
With regard to claim 21, Hyde and Chen do not disclose lateral end portions of the metal VIA layer extend down to the second top surface of the contact metal on opposing sides of the first dielectric layer.
However, figure 8B of Breyta discloses lateral end portions of the metal VIA layer 66 extend down to the second top surface (top surface of 36) of the contact metal 36 on opposing sides 36 of the first dielectric layer (middle 29 in fig. 8B).
Therefore, it would have been obvious to one of ordinary skill in the art to form the pFET of Hyde with the contact via structure as taught in Breyta in order to provide self-aligned contact structures to continue technology scaling.  See par [0003] of Breyta. 

Allowable Subject Matter
11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the new amendment in claims 1, 8, and 15 have been considered and are addressed in the new rejection stated above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.